Taliaferro, J.
An injunction was obtained by the plaintiffs to restrain and prevent the city authorities from sending to the hospital of Dr. Anfoux indigent persons afflicted with the small-pox, to be taken care of and treated in that hospital at the public expense. The plaintiffs allege that by an act of the Legislature passed in the year *3051872, provision was made for the benefit of indigent persons afflicted with small-pox and other contagious disorders, by directing that such patients should be removed to the Luzenberg Hospital for treatment and attention at the expense of the city, and making it unlawful for any of the city authorities to infringe the provisions of the act and prescribing penalties for any violation of the law.
The answer is a general denial, and it alleges the unconstitutionality of the act of the Legislature relied upon by the plaintiffs; and upon a rule to show cause why the injunction should not be dissolved, as, upon bond given by the city, and after hearing the parties, the court so ■ordered. “
From this order the plaintiffs have appealed.
The order dissolving the injunction is one which, in our opinion, might work an irreparable injury, and we therefore conclude the plaintiff had a right to appeal from it.
We think the court erred in dissolving the injunction.
It is therefore decreed that the order appealed from be annulled and set aside; that the injunction be reinstated, and that this case be remanded to the court of the first instance to be proceeded with according to law, the defendant and appellee paying the costs of appeal.